Hughes, J., (after stating the facts.) We find no reversible error in the decree of the court. The debt became due. and payable upon default in payment of the insurance. There was evidence tending to show that lot 1, block 9, was not incorporated in the deed of trust by mistake or fraud; at least, it is not clear that the chancellor was not right as to this. Unle.ss Hie findings of the chancellor was against the clear preponderance of the evidence, we should not reverse. Gaty v. Holcomb, 44 Ark. 216. There was no issue as to usury in the ease. Under the circumstances of this case, it seems to us that it was within the sound judicial discretion of the chancellor to permit or refuse to permit the amendment setting up usury at the time it was offered, as it, if admitted, would probably have caused delay in the trial of the cause. There does noh'appear to be an abuse of judicial disei’etion in this, and we do not feel wari’anted in interfering with the chancellor’s discretion in the matter. Thompson v. McHenry, 18 Ark, 537; Mandel v. Peet, 18 Ark. 236; Ford v. Ward, 26 Ark. 360; Clayton v. State, 24 Ark. 16; Mohr v. Sherman, 25 Ark. 7; Campbell v. Garven, 5 Ark. 485. Decree affixuned. Bunn, C. J., and Battle, J., not participating.